 

[neah.gif]Confidential Treatment













Commercial Contract for PowerChipTM Fuel cell for Ion Geophysical Corporation
(ION)










Submitted by










Neah Power Systems Inc. (NPS)

22118 20th Ave SE, Suite 142

Bothell, WA 98021-4442




Dated January 29, 2013




Quote No: 20121023001

 

 



Technical Point of Contact: Administration Point of Contact: Tsali Cross, Ph.D.
Chris D’Couto, Ph.D., M.B.A. Vice President of Engineering President and CEO
Neah Power Systems, Inc. Neah Power Systems, Inc. 22118 20th Ave SE, STE 142
22118 20th Ave SE, STE 142 Bothell, WA 98021-4442 Bothell, WA 98021-4442 Tel:
425-424-3324 ext 116 Tel: 425-482-9263 Email: tcross@neahpower.com Email:
cdcouto@neahpower.com




 




Submitted to







Ion Geophysical Corporation (ION)

2105 City West Blvd, Suite 400

Houston, Texas 77042-2839




Attention: Dale Lambert

VP of Engineering








 

ION and NPS Proprietary and Confidential

 

1







--------------------------------------------------------------------------------

[neah.gif]Confidential Treatment




Executive Summary and Commercial Contract                         







Fuel cells offer one of the most promising technologies to bridge the power gap
due to high energy available from hydrogen-containing fuels. The fuel itself can
be made perpetually available, even in remote, off-grid, locations enabling
“always on” functionality for a wide variety of critical systems, e.g.,
communication towers, medical devices, or costly deep-sea operations. For the
portable power market (5W-4kW), direct methanol fuel cells (DMFC’s) are ideal
due to their compact form-factor and use of methanol as an efficient carrier of
hydrogen. The portable power market is estimated to be $10B USD per year.




NPS has developed proprietary fuel cell technology based on silicon, the
building block of the semiconductor industry. NPS’ 40X increase in available
surface area for catalysis reaction produces industry leading power densities of
185mW/cm2 relying only on the standard Si-technology, such as DRIE (deep
reactive ion etching), lithography, chemical and physical vapor deposition, and
semiconductor/MEMS packaging to fabricate the fuel cells. NPS’ technology is
covered by various patents, trade secrets and know, and has won various awards
over the years, most recently the Annual 2010 Best of What’s New Popular Science
Award and the 2012 ZINO Green finalist award. In excess of $50M has gone into
the development of this award winning technology from Intel Capital, Novellus
Systems, venture investors, US Navy, etc.




NPS’ fuel cells can be produced reliably and reproducibly, already demonstrating
2,000 hours of operation, and may be manufactured at a significantly lower cost
than competing fuel cells. This silicon-based design can be manufactured using
standard semiconductor processing techniques and has the potential to deliver
low-cost, portable power systems exhibiting high energy density and reliable
operation in a broad range of environmental conditions. While NPS strives to
provide a competitive solution in performance and cost, NPS also anticipates
achieving economies of scale in high volume manufacturing (HVM) through various
outsourced manufacturing partners. The targeted, non-binding, average selling
price in HVM is expected to range between_________________________________* per
watt.

 

 










 


 










* Confidential Treatment Requested for this text pursuant to Rule 24b-2 of the
Exchange Act


 

ION and NPS Proprietary and Confidential

 

2







--------------------------------------------------------------------------------

[neah.gif]Confidential Treatment













Commercial contract between NPS and ION

Quote No: 20121023001                                  







Customer:

Ion Geophysical Corporation

Administrative Contact:

Ken Williamson

Phone:

713 789 7250

Technical Contact:

Dale Lambert

Phone:

504 733 6061

Cell:

504 400 6646

Email:     

dale.lambert@iongeo.com

Fax:

504 734 8627




Statement of Work

Design and delivery of Exhibit A per proposal incorporated by reference and
updated in this commercial quotation.




Cost Quote:

Total cost quote (Exhibit A) :

$_______________*




Terms & Conditions:




Payment terms: Payment for Exhibit A is based upon milestone completion as set
forth in the Milestones section of Exhibit A. Upon completion of milestones for
the month, payment is due within 15 days. Milestones include the direct cost of
materials, the details of which will be provided to ION. The schedule for all
deliverables related to this Agreement are triggered based on the timely receipt
of ongoing payments.  




Anything not included in this proposal that still requires project definition
(i.e. lifetime testing, sea based testing) may be completed by NPS on a cost
plus basis, the plus factor to be jointly agreed to. This would include life
time testing of smaller units of fuel cells, testing of system support
components, sea based testing, or other projects as-needed (for example where
Ion employees would be onsite at Neah, etc).




Non-Disclosure: Non-public information, including this quote, between Customer
and Neah Power Systems is generally considered confidential and is covered by
pre-existing NDA between ION and NPS.




Dispute resolution: In the event both parties cannot resolve any disputes
amicably, both parties will submit to binding arbitration as determined by JAMS
in the State of Washington, USA.




Signature:







____________________________

Dr. Chris D’Couto, President & CEO

Neah Power Systems

cdcouto@neahpower.com

425 482 9263 (phone)

Date: Jan 29, 2013Acknowledged and accepted by:

Confidential Treatment Requested for this text pursuant to Rule 24b-2 of the
Exchange Act

  


 

 

ION and NPS Proprietary and Confidential

 

3







--------------------------------------------------------------------------------

[neah.gif]Confidential Treatment







_____________________________

Mr. Ken Williamson

EVP & COO GeoVentures

ION Geophysical Corporation

 

Exhibit A




The detailed deliverables associated with this contract are listed below. This
deliverable_________________* unless ION and NPS enter into mutual agreement for
a different form-factor.




NPS proposes to deliver to ION of NPS’s Powerchip® DMFC:




Deliverable: Two (TRL-51)________* W fuel cell
stacks_____________________________*  with delivery scheduled at 5 calendar
months after the signing of this agreement




NPS will make a best effort basis to complete the Deliverable within five months
of the execution of this contract. Within 30 days of the execution of this
Agreement, NPS will provide a detailed schedule on the delivery of the units
based on negotiation with, and commitment from, its key materials suppliers.




Escrow account for manufacturing of NPS fuel cells: Within __30__ days after the
commercial contract is signed by all parties, NPS will deliver to a mutually
agreed designated escrow agent, all written documentation of NPS manufacturing
processes and currently qualified suppliers (collectively, the “Written
Documentation”). The escrow agent will hold the Written Documentation. ION will
be permitted to in-person review and approval of the Written Documentation, but
will not be permitted to receive copies of the material while the material is
held in escrow.

 

1.

In the event a bankruptcy proceeding is initiated against NPS, which is not
dismissed within 90 days, or NPS files bankruptcy, or if NPS ceases all or
substantially all of its operations (a “NPS Event”), ION will be entitled to
receive copies of the Written Documentation held in escrow and will be
authorized to use this material for the manufacture of the NPS PowerChip FC for
ION internal use only. Accordingly, effective upon the occurrence of a NPS
Event, NPS will grant to ION and its affiliates a royalty-free, worldwide,
irrevocable, non-exclusive license (except for the exclusivity obligations
agreed to by parties in this Contract) to use all the information and
intellectual property contained in the Written Documentation to develop and
manufacture the NPS PowerChip FC for ION internal use and to use, market and
sell products incorporating the NPS PowerChip FC. Except as set forth in this
paragraph, ION will not be allowed to sub-license the technology or otherwise
commercialize the technology.

2.

In the event NPS continues to operate, but chooses not to fulfill the Tasks in
this contract or otherwise breaches any of its material obligations to ION under
this contract, ION will be permitted to use the materials procured by NPS and
will be entitled to receive copies of the Written Documentation held in escrow
and will be authorized to use this material to complete NPS’ tasks defined in
this contract only. For that purpose, ION will be granted a license under the

1 TRL as defined by the Department of Defense. DoD (2006), Defense Acquisition
Guidebook. “Component and/or breadboard validation in relevant environment.”
 Fidelity of breadboard technology increases significantly. The basic
technological components are integrated with reasonably realistic supporting
elements so they can be tested in a simulated environment. Examples include
“high-fidelity” laboratory integration of components.

* Confidential Treatment Requested for this text pursuant to Rule 24b-2 of the
Exchange Act


 

 

ION and NPS Proprietary and Confidential

 

4







--------------------------------------------------------------------------------

[neah.gif]Confidential Treatment

 


 

terms expressed in subsection (a) above for the purpose of completing the NPS’s
tasks. Additionally, NPS will compensate ION for non-fulfillment of its
obligations by completely reimbursing the non-recurring engineering costs that
were paid but not performed by Neah.

In the event NPS continues to operate, and fulfills the Task in this contract,
but chooses not to provide additional systems to ION beyond this contract, ION
and NPS will negotiate a license agreement in good faith. This license agreement
will be for the manufacture of NPS Fuel cells for ION internal use only, and
will not include any sub-license or other commercialization of the technology.
ION and NPS will make a good faith effort to negotiate the agreement, but in any
case the total contract value of the license will not
exceed________________________________*. 




Termination of Escrow: When NPS has twelve months or more of operating capital
on deposit, all of the above escrow obligations will terminate. 

 

No license to manufacture: The shipment of the NPS PowerChip FC units does not
constitute a license to manufacture these units or to disassemble or reverse
engineer these units.

 




Mutual exclusivity: NPS and ION commit to work with each other exclusively
within the following conditions.

1.

NPS will be the exclusive fuel cell provider for ION for the intended
application.

2.

ION will have exclusive use of NPS technology for such sea bed monitoring and
surveying applications for oil mining and exploration.

3.

For said exclusivity, ION will commit to the following minimum purchases based
on a___*  / watt cost estimate.




a.

Till end of 2015

8 (Eight) –____* KW systems

b.

From 2016 – to end of 2019

80 (Eighty) –____*KW systems




Subsequent to that, both companies will negotiate in good faith further
exclusivity and revenue commitments.




ION shall supply the following equipment/material/data:




NPS requires power management system design, and packaging knowledge external to
the NPS’s core expertise, which shall be provided by ION, as needed in order to
complete the Deliverable Engineering Design and Hardware. This work will entail
significant joint cooperation to develop specification documentation.  As such,
a detailed specification document of the required engineering design for the
thermal management system, enclosure, fuel and oxidant tanks, and power
management system will be provided by ION, as required.  




Please refer to Neah’s direct methanol fuel cell system architecture regarding a
brief description of the integrated fuel cell system. The following is a summary
of the four areas that will be completed for NPS to ______________________*.
 These areas will likely require ION engineering design, development and/or
fabrication specification in order to complete the proposed project.




Deliverable Engineering Design and Hardware –

a)*




b)*




c)*




d)*

* Confidential Treatment Requested for this text pursuant to Rule 24b-2 of the
Exchange Act


 

 

ION and NPS Proprietary and Confidential

 

5








--------------------------------------------------------------------------------

[neah.gif]Confidential Treatment

 

Neah’s direct methanol fuel cell system architecture consists of seven core
components including the stack, electronics, gas/liquid separators, a thermal
management system, the fluidic ‘bulkhead’, cartridge and enclosure. The fuel
cell system incorporates all components needed to generate power. A system
component tree of Neah’s designed fuel cell system is shown below.

 







[exhibit10_47002.gif]


 

Reporting Format:




Seller shall prepare and submit Monthly Letter Status Reports in accordance with
this Proposal.  This monthly report structure would start effective 30 days
after the detailed schedule is provided by NPS to ION. The preparation submittal
instructions should include the following as a minimum:




·

Format (Seller’s or other):  The format of Monthly Format Reports shall be
determined by the Seller.

·

To whom it is to be delivered:  Dr. Dale A Lambert, VP of Engineering, Ion
Geophysical Corporation.

·

Deliverable data:  Number of production quality fuel cells produced, number of
production quality stacks produced, average power output of fuel cells, lifetime
testing of fuel cells, average power output of stacks, performance of fuel cell
balance of plant (BOP) components (i.e. pumps, filtration, fluidic manifold and
routing), update of breadboard integration activities, and update (if any) of
subcontractor/supplier progress.

Content of the deliverable:  The end product shall be delivery of the_____* to
ION, and a final report.  Validation and testing of the prototype, will occur in
partnership with ION at an agreed upon location. _________________________*-

(1)*

(2)*

(3)*

(4)*

(5)*

* Confidential Treatment Requested for this text pursuant to Rule 24b-2 of the
Exchange Act





 

ION and NPS Proprietary and Confidential

 

6








--------------------------------------------------------------------------------

[neah.gif]Confidential Treatment

 

[exhibit10_47004.gif]

 

_____* completion of milestones.

* Confidential Treatment Requested for this text pursuant to Rule 24b-2 of the
Exchange Act


 

ION and NPS Proprietary and Confidential

 

7







--------------------------------------------------------------------------------

[neah.gif]Confidential Treatment

 

Milestone Schedule for Payment    Confidential treatment requested for this text
pursuant to

                                                                                                      Rule
24b-2 of the Exchange Act:          *       *      *




 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ION and NPS Proprietary and Confidential

8





--------------------------------------------------------------------------------



 

[neah.gif]Confidential Treatment





NRE Loading and Legend for Milestones

 

 

 

 

 

 

 

 

 

 

 

(PE) Process Engineer (silicon/cell optimization)

 

 

 

 

 

(EC) Electrochemist (fuel/waste optimization, handling, storage)

 

(EE) Electrical Engineer (system design & test)

 

 

 

 

 

(ME) Mechanical Engineer (system design & test)

 

 

 

 

 

(I/PE)Industrial/Product Engineer (packaging & integration)

 

 

 

 

 

(PM) Project Manager (logistics, point on deliverables)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Half-Time

 

 

 

 

 

Full-Time

 







The personnel and hours estimated to complete this effort are based upon the
company’s past experience and success through years of experience including
completion of Office of Naval Research contracts ($1.75M 12 months, $1.21M 12
months) and recently completed prototype for Raytheon.




*Note that Neah’s ability to fabricate silicon fuel cells is dependent upon our
vendor’s_____* () available capacity and schedule.

* Confidential Treatment Requested for this text pursuant to Rule 24b-2 of the
Exchange Act


 

 

ION and NPS Proprietary and Confidential

 

9



 

 








